Exhibit 10.52

AMENDMENT TO AGREEMENTS

WHEREAS, Mellon Financial Corporation, a Pennsylvania corporation (the
“Company”) and Steven G. Elliott, an employee of the Company (the “Executive”)
have previously entered into an agreement regarding Executive’s employment and
the possibility of a change in control, dated as of February 1, 1997 (the
“Change in Control Agreement”), an employment agreement dated February 1, 2004
(the “Employment Agreement”), and various equity award agreements specified on
Exhibit I hereto, dated as of the dates specified thereon (the “Equity Award
Agreements” and, together with the Employment Agreement and the Change in
Control Agreement, the “Agreements”); and

WHEREAS, the parties desire to terminate the Change in Control Agreement and
amend the Employment Agreement and Equity Award Agreements in a manner which
reflects the parties best efforts to comply with the provisions of Section 409A
of the Internal Revenue Code of 1986, as amended (the “Code”), for the benefit
of the Executive, and to make certain other changes to the Agreements;

NOW THEREFORE, the Company and the Executive, for good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, and
intending to be legally bound hereby, agree as follows:

I. Change in Control Agreement.

Solely with respect to the transactions (collectively, the “Transaction”)
contemplated by that Agreement and Plan of Merger by and between Mellon
Financial Corporation and The Bank of New York Company, Inc. dated as of
December 3, 2006, as may be amended from time to time, the Change in Control
Agreement shall be terminated and shall be of no further force and effect,
without any liability on the part of the Company or the Executive, including
without limitation any liability with respect to the Transaction.



--------------------------------------------------------------------------------

II. The Employment Agreement shall be amended as follows:

Solely with respect to the transactions contemplated by that Agreement and Plan
of Merger by and between Mellon Financial Corporation and The Bank of New York
Company, Inc. dated as of December 3, 2006, as may be amended from time to time
(the “Merger Agreement”):

1. Notwithstanding anything in the Employment Agreement to the contrary, none of
the following shall constitute Constructive Discharge: (i) any change in duties
and/or responsibilities which would reduce the ranking or level, dignity,
responsibility, importance or scope of such position (including reporting
responsibilities and contemplating changes provided for in Section 5.19(d) of
the Merger Agreement), status, title, offices (including, if applicable,
membership on the Board), associated with Executive’s initial position assumed
in connection with the transactions contemplated by that Agreement and Plan of
Merger by and between Mellon Financial Corporation and The Bank of New York
Company, Inc. dated as of December 3, 2006, as may be amended from time to time
(the “Initial Position” assumed in the “Transaction”); (ii) any failure to pay
Executive an annual bonus in respect of the year in which such Change in Control
occurs or any subsequent year in an amount greater than or equal to the annual
bonus earned for the year prior to the year in which such Change in Control
occurs; (iii) any requirement that Executive be based for his Initial Position
anywhere more than fifty (50) miles from the office where Executive is located
at the time of the Change of Control; (iv) any requirement that Executive travel
on Company business to an extent substantially greater than the travel
obligations of Executive immediately prior to such Change in Control,
specifically to the extent that Executive is required to be at the Company’s
headquarters in New York, New York following the Transaction for three to five
business days per week, allowing for business travel; or (v) any failure of the
Company to continue in effect any employee benefit plan, compensation plan,
welfare benefit plan or material fringe benefit plan in which Executive is
participating immediately prior to such Change in Control or the taking of any
action by the Company which would adversely affect Executive’s participation in
or reduce Executive’s benefits under any such plan, provided that the Company
evaluates and analyzes such plans following the Transaction with a view toward
developing appropriate and effective compensation plans on a going forward
non-discriminatory basis.

2. Notwithstanding anything in the Employment Agreement to the contrary, the
Change in Control provisions in the Employment Agreement are hereby waived and
shall be of no further force and effect.

3. Section 8 of the Employment Agreement, pertaining to the Supplemental
Retirement Benefit, which originally read as set forth below in italics, shall
be and hereby is deleted in its entirety and shall have no further force and
effect:

8. Supplemental Retirement Benefit. The Executive will be entitled to receive a
monthly Supplemental Retirement Benefit (the “Supplemental Retirement Benefit”)
commencing on the first day of the month coincident with or following the later
of the Executive’s termination of employment or attainment of age 60 and
continuing for the remainder of his life. Unless otherwise elected by the
Executive, the Supplemental Retirement Benefit shall be payable in the form of a
50% joint and survivor annuity which shall be unreduced for the actuarial value
of the survivor’s benefit. If the Executive’s spouse at the time of his death is
not more than four years younger than the Executive, the survivor benefit shall
be equal to 50% of the Executive’s benefit and shall be payable to his spouse
for the remainder of the spouse’s life. If the Executive’s spouse at the time of
his death is more than four years younger than the Executive, the benefit
payable to the spouse shall be reduced to a benefit having the same actuarial
value as the benefit that would have been payable had the spouse been four years
younger than the Executive. The Executive shall also have the right to elect a
100% joint and survivor annuity, on an actuarially-reduced basis or a lump-sum
payment, on an actuarially-reduced basis (if the Executive

 

- 2 -



--------------------------------------------------------------------------------

makes a timely lump-sum election which avoids constructive receipt), or any
other form of payment available or provided under the “Supplemental Plans”
defined in this Section 8. Actuarial reductions shall be based on the actual
ages of the Executive and his spouse at the time of retirement. If the Executive
is not married at the time of his retirement, actuarial adjustments shall be
made as if the Executive had a spouse with the same date of birth as the
Executive. In the event that the Executive elects a form of payment other than
the automatic 50% joint and survivor annuity or other than a lump sum payment,
and remarries subsequent to retirement, the benefits payable under this Section
shall be actuarially adjusted at the time of the Executive’s death to reflect
the age of the subsequent spouse. If the Executive elects a lump sum payment at
retirement, no further benefits will be payable under this Section.

The amount of the monthly retirement benefit as an unreduced 50% joint and
survivor annuity shall be equal to the product of (A) the “Service Percentage”
multiplied by (B) the Executive’s “Final Average Compensation,” with such
product reduced by (C) the total monthly amount of benefits (measured for
purposes of this offset as if the Executive elected a 50% joint and survivor
annuity payable as of the date benefits commence under this Agreement) provided
to or in respect of the Executive under all tax-qualified retirement plans and
related excess benefit and other benefit restoration plans maintained by the
Company or the Bank for the Executive, including the Mellon Bank Benefit
Restoration Plan and the Mellon Bank IRC Section 401(a)(17) Plan (the
“Supplemental Plans”) and benefits paid pursuant to Section 4.7 of the Mellon
Financial Corporation Elective Deferred Compensation Plan for Senior Officers,
but not including payments of any compensation previously deferred under any
deferred compensation plan of the Company or the Bank, or interest thereon, or
payments from the Mellon Financial Corporation Retirement Savings Plan, a 401(k)
plan.

The Executive owns interests in life insurance policies (the “Policies”) as a
participant in the Mellon Bank Senior Executive Life Insurance Plan. The
Supplemental Retirement Benefit payable to the Executive hereunder shall be
further reduced by the Executive’s interest in the cash value of the Policies.
This reduction shall be calculated in the same manner as under the Supplemental
Plans. In the event the United States federal income tax laws change or are
interpreted so as to cause Executive’s ownership interest in Policies to be
subject to taxation, the Executive and the Company will negotiate in good faith
to mitigate the effects of such change.

The Executive shall be bested in the Supplemental Retirement Benefit provided
under this Paragraph as of February 1, 1998.

The Executive shall elect the form of payment of his Supplemental Retirement
Benefit at the same time and subject to the same provisions (including timing
requirements and all reductions and/or penalties for late elections) as provided
under the Supplemental Plans. After retirement, the Executive (or beneficiary
who is receiving payments) may elect to receive his remaining Supplemental
Retirement Benefits which are payable hereunder in a lump sum payment,
calculated in the same manner and subject to the same reductions as under the
Supplemental Plans. In the event that the Executive elects a form of payment of
his Supplemental Retirement Benefits which provides for payments to continue
after his death and the Executive dies without having received all payments of
Supplemental Retirement Benefits that may be payable hereunder, then the unpaid
balance of such benefits shall be paid in accordance with the form of payment
elected by the Executive. Any such remaining payments shall be made to the
Executive’s beneficiary provided under the Supplemental Plans, subject to any
contrary written instructions from the Executive designating a different
beneficiary for such payments.

 

- 3 -



--------------------------------------------------------------------------------

The Executive may also elect, upon not less than 12 months’ advance written
notice, to have the payment of the Supplemental Retirement Benefit commence on
the first day of any month coincident with or after the later of his termination
of employment or attainment of age 55. In this event, the Supplemental
Retirement Benefits will be subject to an early payment reduction amount equal
to 0.5% per month (6% per annum) for each month that payments commence before
attainment of age 60. In the event of such retirement, the Term and the
Company’s obligations to make payments under Section 4 above shall cease as of
the retirement date.

The Executive may also elect, upon not less than 12 months’ advance written
notice prior to the commencement of Supplemental Retirement Benefit payments, to
have the lump sum value of the Supplemental Retirement Benefit to which the
Executive would otherwise be entitled applied to the purchase of a single
premium annuity in a form and from an issuer selected or concurred in by the
Executive. In the event of such an election by the Executive, the sole
responsibilities of the Company shall be to apply the amount of the limp sum
value of the Supplemental Retirement Benefit to the purchase of the annuity
selected or concurred in by the Executive and the distribution of such annuity
to the Executive. Thereafter, the Executive shall look solely to the issuer of
the annuity for payment on account of or in connection with the Supplemental
Retirement Benefit and agrees that the Company and its affiliates, and each of
their officers, directors and employees, shall have no further liability in
respect of the Supplemental Retirement Benefit or by reason of the application
of the lump sum value as elected by the Executive or the selection of the form
or issuer of the annuity.

Notwithstanding the foregoing, in no event shall the Executive receive any
payments under this Section 8 or be deemed to be retired from the Company while
the Executive is entitled to payments under Paragraph 6(a) or Paragraph 6(b) or
during any period for which the Executive receives additional service credit in
respect of a “Qualifying Termination” as provided in clause (B) of the
definition of “Service Percentage” below.

As used in this Section 8:

(i) “Service Percentage” means 2% for each full or partial year of the
Executive’s employment with the Company (plus service with a prior employer if
treated as credited service with the Company) commencing August 10, 1987 and
ending as of the date his active employment with the Company terminates, plus 2%
for (A) each full year, if any, that the Executive receives payments under
Paragraph 6(a) or 6(b) hereof (with such percentage pro-rated for the partial
contract year in which such final termination of the Executive’s employment
occurs or in which such final payments under Paragraph 6(a) or 6(b) hereof are
made, whichever shall be applicable) or (B) for each of the three years
following any “Qualifying Termination” of the Executive’s Employment during the
“Termination Period,” each as defined in the Prior Agreement.

(ii) Final Average Compensation” means one-twelfth (1/12th) of the sum of the
Executive’s Base Salary paid and the Cash Bonus Amount of any bonus award earned
for the calendar year within the final three (3) full calendar years of the
Executive’s employment by the Company which produces the highest amount. For
purposes of determining Final Average Compensation (A) Bonus Plan awards shall
be attributed to the calendar year in which earned, whether paid in that
calendar year or the year

 

- 4 -



--------------------------------------------------------------------------------

following or deferred and (B) any portion of the Executive’s Base Salary and
bonus award which is deferred by the Executive under agreements with the Company
or under any Company employee benefit plan shall be included for purposes of
determining Final Average Compensation.

Notwithstanding the foregoing, in the event of a “Qualifying Termination” of the
Executive’s employment during the “Termination Period,” each as defined in the
Prior Agreement, “Final Average Compensation” for purposes of computing the
Supplemental Retirement Benefit shall mean one-twelfth (1/12th) of the sum of
(i) the Executive’s highest annual rate of base salary during the 12-month
period immediately prior to the Executive’s Date of Termination and (ii) the
Executive’s Bonus Amount, as defined in the Prior Agreement. In addition, the
Supplemental Retirement Benefit shall be payable without any reduction for early
payment in the event the Executive is less than age 60 at the time that payment
is made. In the event of such a “Qualifying Termination,” the present value of
the Supplemental Retirement Benefit shall be payable to the Executive in a lump
sum at the time payments are due to the Executive under Section 4(a) of the
Prior Agreement (i.e., within 20 days following the Executive’s Date of
Termination). The present value shall be calculated in the same manner and using
the actuarial factors set forth in the Supplemental Plans as of the effective
date of this Agreement.

In the event the Executive’s termination of employment is due to death prior to
the commencement of the payment of Supplemental Retirement Benefits under this
Section 8, and he shall be survived by a spouse, entitlement to Supplemental
Retirement Benefits will become fully vested and such spouse shall be entitled
to receive a pre-retirement death benefit, payable in the form of a lifetime
annuity, equal to the benefit that would have been payable had he retired
immediately prior to death and elected a 50% joint and survivor annuity, but
without any early payment reductions applicable for payments prior to age 60. If
the Executive’s spouse at the time of his death is more than four years younger
than the Executive, the benefit payable to the survivor shall be reduced to a
benefit having the same actuarial value as the benefit that would have been
payable had the spouse been four years younger than the Executive.

4. The following new Section 8 shall be added in place of the deleted Section 8,
which new Section shall read as follows below. For sake of convenience,
additions are shown in bold type, but deletions are not shown:

8. Supplemental Retirement Benefit. The Executive will be entitled to receive a
monthly Supplemental Retirement Benefit (the “Supplemental Retirement Benefit”)
commencing on the first day of the month coincident with or following the later
of the Executive’s termination of employment or attainment of age 60 and
continuing for the remainder of his life. Unless otherwise elected by the
Executive as provided herein, the Supplemental Retirement Benefit shall be
payable in the form of a 50% joint and survivor annuity which shall be unreduced
for the actuarial value of the survivor’s benefit. If the Executive’s spouse at
the time of his death is not more than four years younger than the Executive,
the survivor benefit shall be equal to 50% of the Executive’s benefit and shall
be payable to his spouse for the remainder of the spouse’s life. If the
Executive’s spouse at the time of his death is more than four years younger than
the Executive, the benefit payable to the spouse shall be reduced to a benefit
having the same actuarial value as the benefit that would have been payable had
the spouse been four years younger than the Executive. The Executive shall also
have the right to elect on or before December 31, 2007 a 100% joint and survivor
annuity, on an actuarially-reduced basis or a lump-sum payment, on an
actuarially-reduced basis (if the Executive makes a timely lump-sum election
which avoids constructive receipt), or any other form of payment available or
provided under the “Supplemental Plans” defined in this Section 8. Actuarial
reductions

 

- 5 -



--------------------------------------------------------------------------------

shall be based on the actual ages of the Executive and his spouse at the time of
retirement. If the Executive is not married at the time of his retirement,
actuarial adjustments shall be made as if the Executive had a spouse with the
same date of birth as the Executive. In the event that the Executive elects a
form of payment other than the automatic 50% joint and survivor annuity or other
than a lump sum payment, and remarries subsequent to retirement, the benefits
payable under this Section shall be actuarially adjusted at the time of the
Executive’s death to reflect the age of the subsequent spouse. If the Executive
elects a lump sum payment at retirement, no further benefits will be payable
under this Section.

The amount of the monthly retirement benefit as an unreduced 50% joint and
survivor annuity shall be equal to the product of (A) the “Service Percentage”
multiplied by (B) the Executive’s “Final Average Compensation,” with such
product reduced by (C) the total monthly amount of benefits (measured for
purposes of this offset as if the Executive elected a 50% joint and survivor
annuity payable as of the date benefits commence under this Agreement) provided
to or in respect of the Executive under all tax-qualified retirement plans and
related excess benefit and other benefit restoration plans maintained by the
Company or the Bank for the Executive, including the Mellon Bank Benefit
Restoration Plan and the Mellon Bank IRC Section 401(a)(17) Plan (the
“Supplemental Plans”) and benefits paid pursuant to Section 4.7 of the Mellon
Financial Corporation Elective Deferred Compensation Plan for Senior Officers,
but not including payments of any compensation previously deferred under any
deferred compensation plan of the Company or the Bank, or interest thereon, or
payments from the Mellon Financial Corporation Retirement Savings Plan, a 401(k)
plan.

The Executive owns interests in life insurance policies (the “Policies”) as a
participant in the Mellon Bank Senior Executive Life Insurance Plan. The
Supplemental Retirement Benefit payable to the Executive hereunder shall be
further reduced by the Executive’s interest in the cash value of the Policies.
This reduction shall be calculated in the same manner as under the Supplemental
Plans. In the event the United States federal income tax laws change or are
interpreted so as to cause Executive’s ownership interest in Policies to be
subject to taxation, the Executive and the Company will negotiate in good faith
to mitigate the effects of such change.

The Executive shall be vested in the Supplemental Retirement Benefit provided
under this Paragraph as of February 1, 1998.

The Executive shall elect, on or before December 31, 2007, the form of payment
of his Supplemental Retirement Benefit; provided, however, that no amounts so
elected may be received in 2007. In the event that the Executive elects a form
of payment of his Supplemental Retirement Benefits which provides for payments
to continue after his death and the Executive dies without having received all
payments of Supplemental Retirement Benefits that may be payable hereunder, then
the unpaid balance of such benefits shall be paid in accordance with the form of
payment elected by the Executive. Any such remaining payments shall be made to
the Executive’s beneficiary provided under the Supplemental Plans, subject to
any contrary written instructions from the Executive designating a different
beneficiary for such payments.

Solely for amounts vested on or before December 31, 2004, and amounts earned
thereon, the Executive may also elect, upon not less than 12 months’ advance
written notice, to have the payment of the Supplemental Retirement Benefit
commence on the first day of any month coincident with or after the later of his
termination of employment or attainment of age 55. In this event, the
Supplemental Retirement Benefits will be subject to an early payment reduction
amount equal to 0.5% per month (6% per

 

- 6 -



--------------------------------------------------------------------------------

annum) for each month that payments commence before attainment of age 60. In the
event of such retirement, the Term and the Company’s obligations to make
payments under Section 4 above shall cease as of the retirement date.

The Executive may also elect, on or before December 31, 2007, and upon not less
than 12 months’ advance written notice prior to the commencement of Supplemental
Retirement Benefit payments, to have the lump sum value of the Supplemental
Retirement Benefit to which the Executive would otherwise be entitled applied to
the purchase of a single premium annuity in a form and from an issuer selected
or concurred in by the Executive. In the event of such an election by the
Executive, the sole responsibilities of the Company shall be to apply the amount
of the lump sum value of the Supplemental Retirement Benefit to the purchase of
the annuity selected or concurred in by the Executive and the distribution of
such annuity to the Executive. Thereafter, the Executive shall look solely to
the issuer of the annuity for payment on account of or in connection with the
Supplemental Retirement Benefit and agrees that the Company and its affiliates,
and each of their officers, directors and employees, shall have no further
liability in respect of the Supplemental Retirement Benefit or by reason of the
application of the lump sum value as elected by the Executive or the selection
of the form or issuer of the annuity.

Notwithstanding the foregoing, in no event shall the Executive receive any
payments under this Section 8 or be deemed to be retired from the Company while
the Executive is entitled to payments under Paragraph 6(a) or Paragraph 6(b) or
during any period for which the Executive receives additional service credit in
respect of a “Qualifying Termination” as provided in clause (B) of the
definition of “Service Percentage” below.

As used in this Section 8:

(i) “Service Percentage” means 2% for each full year of the Executive’s
employment with the Company (plus service with a prior employer if treated as
credited service with the Company) commencing August 10, 1987 and ending as of
the later of (i) the date his active employment with the Company terminates or
(ii) the last date during any period for which the Executive receives Continuing
Payments, plus 2% for (A) each full year, if any, that the Executive receives
payments under Paragraph 6(a) or 6(b) hereof (with such percentage pro-rated for
the partial contract year in which such final termination of the Executive’s
employment occurs or in which such final payments under Paragraph 6(a) or 6(b)
hereof are made, whichever shall be applicable) or (B) for each of the three
years following any “Qualifying Termination” of the Executive’s Employment
during the “Termination Period,” each as defined in the Prior Agreement; plus 2%
for either the partial year in which such final termination of the Executive’s
employment occurs or the partial year in which such final Continuing Payments
are made, whichever shall be applicable (with such 2% pro-rated for such partial
year).

(ii) “Final Average Compensation” means one-twelfth (1/12th) of the sum of the
Executive’s Base Salary paid and the Cash Bonus Amount of any bonus award earned
for (a) the calendar year within the final three (3) full calendar years of the
Executive’s employment by the Company which produces the highest amount or
(b) the average of the highest amounts within any three (3) full calendar years
of the final five (5) full calendar years of the Executive’s employment by the
Company, whichever of (a) or

 

- 7 -



--------------------------------------------------------------------------------

(b) produced the higher amounts. For purposes of determining Final Average
Compensation (A) Bonus Plan awards shall be attributed to the calendar year in
which earned, whether paid in that calendar year or the year following or
deferred and (B) any portion of the Executive’s Base Salary and bonus award
which is deferred by the Executive under agreements with the Company or under
any Company employee benefit plan shall be included for purposes of determining
Final Average Compensation.

Notwithstanding the foregoing, in the event of a “Qualifying Termination” of the
Executive’s employment during the “Termination Period,” each as defined in the
Prior Agreement, “Final Average Compensation” for purposes of computing the
Supplemental Retirement Benefit shall mean one-twelfth (1/12th) of the sum of
(i) the Executive’s highest annual rate of base salary during the 12-month
period immediately prior to the Executive’s Date of Termination and (ii) the
Executive’s Bonus Amount, as defined in the Prior Agreement. In addition, the
Supplemental Retirement Benefit shall be payable without any reduction for early
payment in the event the Executive is less than age 60 at the time that payment
is made. Further, if during the Termination Period the employment of Executive
shall terminate pursuant to a Qualifying Termination, the Company shall provide
Executive with three (3) additional years of service credit under all
non-qualified retirement plans and excess benefit plans in which the Executive
participated as of his Date of Termination; provided, however, that if
Executive’s Date of Termination is within three (3) years of the earliest date
on which termination by the Executive could otherwise be considered a retirement
(“Retirement Date”), the number of years of additional service credit shall be
equal to the product of (x) three, and (y) a fraction, the numerator of which is
equal to the number of full months from the Date of Termination to the
Retirement Date, and the denominator of which is equal to 36. In the event of
such a “Qualifying Termination,” if elected by Executive on or before
December 31, 2007, the present value of the Supplemental Retirement Benefit
shall be payable to the Executive in a lump sum at the time payments are due to
the Executive under that certain Agreement between Executive and the Company
dated as of February 1, 1997, as amended. The present value shall be calculated
in the same manner and using the actuarial factors set forth in the Supplemental
Plans as of the effective date of this Agreement.

In the event the Executive’s termination of employment is due to death prior to
the commencement of the payment of Supplemental Retirement Benefits under this
Section 8, and he shall be survived by a spouse, entitlement to Supplemental
Retirement Benefits will become fully vested and such spouse shall be entitled
to receive a pre-retirement death benefit, payable in the form of a lifetime
annuity, equal to the benefit that would have been payable had he retired
immediately prior to death and elected a 50% joint and survivor annuity, but
without any early payment reductions applicable for payments prior to age 60. If
the Executive’s spouse at the time of his death is more than four years younger
than the Executive, the benefit payable to the survivor shall be reduced to a
benefit having the same actuarial value as the benefit that would have been
payable had the spouse been four years younger than the Executive.

5. Except as provided in this amendment, the Employment Agreement is, in all
other respects, unchanged and is and shall continue to be in full force and
effect through the end of its term on January 31, 2007, and applicable to
successive Change in Control transactions following the Transaction and is
hereby in all respects ratified and confirmed.

 

- 8 -



--------------------------------------------------------------------------------

III. The Equity Award Agreements enumerated as # 2, # 3, and # 4 on Exhibit I
shall be amended as follows:

Solely with respect to the transactions (collectively, the “Transaction”)
contemplated by that Agreement and Plan of Merger by and between Mellon
Financial Corporation and The Bank of New York Company, Inc. dated as of
December 3, 2006, as may be amended from time to time:

1. Section 3.6 of such Equity Award Agreements, which originally read as set
forth below in italics, shall be and hereby is deleted in its entirety and shall
have no further force and effect:

Notwithstanding any other provision hereof, this Option shall become fully
exercisable immediately and automatically upon the occurrence of a Change in
Control Event, as defined in the Plan.

2. The following sentence is added to the end of Section 4.3:

If the Optionee’s employment is terminated by reason of retirement with the
consent of the Corporation within three years after the occurrence of a Change
in Control Event, as defined in the Plan, the Option shall fully vest upon such
termination of employment.

3. All references in such Equity Award Agreements to the “Employment Agreement”
shall be to the Employment Agreement, as amended.

4. Except as provided in this amendment, such enumerated Equity Award Agreements
are, in all other respects, unchanged and are and shall continue to be in full
force and effect, and applicable to successive Change in Control transactions
following the Transaction, and are hereby in all respects ratified and
confirmed.

 

- 9 -



--------------------------------------------------------------------------------

IV. The Equity Award Agreement enumerated as # 1 on Exhibit I shall be amended
as follows:

Solely with respect to the transactions (collectively, the “Transaction”)
contemplated by that Agreement and Plan of Merger by and between Mellon
Financial Corporation and The Bank of New York Company, Inc. dated as of
December 3, 2006, as may be amended from time to time:

1. Section 2.6 of such Equity Award Agreement, which originally read as set
forth below in italics, shall be and hereby is deleted in its entirety and shall
have no further force and effect:

Notwithstanding any other provision hereof, this Reload Option shall become
fully exercisable immediately and automatically upon the occurrence of a Change
in Control Event, as defined in the Plan.

2. A new Section 2.6 shall be added, which shall read as follows:

If the Optionee’s employment is terminated by the Corporation “without cause” as
defined in the Plan, by Constructive Discharge, as defined in the employment
agreement between the Optionee and the Corporation, as amended, or by retirement
with the consent of the Corporation, in either case within three years after the
occurrence of a Change in Control Event, as defined in the Plan, the Option
shall fully vest upon such termination of employment.

3. The following sentence is added to the end of Section 3.3:

If the Optionee’s employment is terminated by Constructive Discharge, as defined
in the employment agreement between the Optionee and the Corporation, as
amended, as evidenced by notice thereof from Optionee, the Optionee shall have
the right to exercise this Option, to the extent vested upon termination of
employment, until the later of (i) the 15th day of the third month following the
date of termination of employment or (ii) December 31 of the calendar year in
which termination of employment occurred.

4. The following subclauses (vi) and (vii) are added to the end of Section 4.7:

(vi) the termination of Optionee’s employment by the Corporation “without cause”
as defined in the Plan; or (vii) the termination of Optionee’s employment by
Constructive Discharge, as defined in the employment agreement between the
Optionee and the Corporation, as amended.

5. Section 4.7(c) of such Equity Award Agreement, which originally read as set
forth below in italics, shall be and hereby is deleted in its entirety and shall
have no further force and effect:

the date of any Change of Control Event, as defined in the Plan.

6. Except as provided in this amendment, such enumerated Equity Award Agreement
is, in all other respects, unchanged and is and shall continue to be in full
force and effect, and applicable to successive Change in Control Transactions
following the Transaction, and is hereby in all respects ratified and confirmed.

 

- 10 -



--------------------------------------------------------------------------------

V. The Equity Award Agreements enumerated as # 5, # 6, # 7 and # 8 on Exhibit I
shall be amended as follows:

Solely with respect to the transactions (collectively, the “Transaction”)
contemplated by that Agreement and Plan of Merger by and between Mellon
Financial Corporation and The Bank of New York Company, Inc. dated as of
December 3, 2006, as may be amended from time to time:

1. Section 4.7, which originally read as set forth below in italics, shall be
and hereby is deleted in its entirety and shall have no further force and
effect:

Notwithstanding any other provision hereof, the Restrictions shall lapse
immediately upon the occurrence of a Change in Control Event; provided however,
that if the Securities and Exchange Commission (the “SEC”) deems such
acceleration to preclude a pooling of interests by the Corporation, this
acceleration provision shall be modified to the extent necessary to remove the
SEC’s objection and, provided further, that where Grantee’s employment with the
Corporation terminates due to a “Without Cause Termination” or a “Constructive
Discharge”, as defined in the Employment Agreement, following the occurrence of
a Change in Control Event, any such Deferred Shares which have not previously
vested shall not be forfeited but shall remain outstanding and the Restrictions
shall continue to lapse in accordance with Sections 4.1 through 4.3 hereof.

2. A new Section 4.7 shall be added, which shall read as follows:

If Grantee’s employment with the Corporation terminates at any time due to
retirement with the consent of the Corporation, any portion of this grant which
remains subject to the Restrictions shall not be forfeited but shall remain
outstanding and shall continue to lapse in accordance with Section 4.1 through
4.3 hereof, regardless of such termination of employment.

3. All referenced in such Equity Award Agreements to the “Employment Agreement”
shall be to the Employment Agreement, as amended.

4. The Performance Conditions set forth in Section 4.2 shall be revised to
reflect the consummation of the transactions contemplated by that Agreement and
Plan of Merger by and between Mellon Financial Corporation and The Bank of New
York Company, Inc. dated as of December 3, 2006, as may be amended from time to
time, to reflect the combined organizational objectives as determined in good
faith in the discretion of the Corporation.

5. Except as provided in this amendment, such enumerated Equity Award Agreements
are, in all other respects, unchanged and are and shall continue to be in full
force and effect, and applicable to successive Change in Control Transactions
following the Transaction, and are hereby in all respects ratified and
confirmed.

 

- 11 -



--------------------------------------------------------------------------------

VI. The Equity Award Agreements enumerated as # 10 and # 11 on Exhibit I shall
be amended as follows:

Solely with respect to the transactions (collectively, the “Transaction”)
contemplated by that Agreement and Plan of Merger by and between Mellon
Financial Corporation and The Bank of New York Company, Inc. dated as of
December 3, 2006, as may be amended from time to time:

1. Section 3.7, which originally read as set forth below in italics, shall be
and hereby is deleted in its entirety and shall have no further force and
effect:

Notwithstanding any other provision hereof, the restrictions on Disposition of
the Stock set forth in Section 2.1 hereof shall lapse immediately upon the
occurrence of a “Change in Control Event”, as defined in Section 2.4 of the
Plan.

2. A new Section 3.7 shall be added, which shall read as follows:

If Grantee’s employment with the Corporation terminates at any time due to
retirement with the consent of the Corporation, any portion of this grant which
remains subject to the Restrictions shall not be forfeited but shall remain
outstanding and shall continue to lapse in accordance with Sections 3.1 through
3.3 hereof, regardless of such termination of employment.

3. All references in such Equity Award Agreements to the “Employment Agreement”
shall be to the Employment Agreement, as amended.

4. The Performance Conditions set forth in Section 3.2 shall be revised to
reflect the consummation of the transactions contemplated by that Agreement and
Plan of Merger by and between Mellon Financial Corporation and The Bank of New
York Company, Inc. dated as of December 3, 2006, as may be amended from time to
time, to reflect the combined organizational objectives as determined in good
faith in the discretion of the Corporation.

5. Except as provided in this amendment, such enumerated Equity Awards
Agreements are, in all other respects, unchanged and are and shall continue to
be in full force and effect, and applicable to successive Change in Control
Transactions following the Transaction, and are hereby in all respects ratified
and confirmed.

 

- 12 -



--------------------------------------------------------------------------------

VII. The Equity Award Agreement enumerated as # 9 on Exhibit I shall be amended
as follows:

Solely with respect to the transactions (collectively, the “Transaction”)
contemplated by that Agreement and Plan of Merger by and between Mellon
Financial Corporation and The Bank of New York Company, Inc. dated as of
December 3, 2006, as may be amended from time to time:

1. Subclause (i) of Section 4.2, which originally read as set forth below in
italics, shall be and hereby is deleted in its entirety and shall have no
further force and effect:

(i) upon the occurrence of a Change in Control Event

2. All references in such Equity Award Agreement to the “Employment Agreement”
shall be to the Employment Agreement, as amended.

3. Except as provided in this amendment, such enumerated Equity Award Agreements
is, in all other respects, unchanged and is and shall continue to be in full
force and effect, and applicable to successive Change in Control Transactions
following the Transaction, and is hereby in all respects ratified and confirmed.

 

- 13 -



--------------------------------------------------------------------------------

VIII. The Equity Award Agreement enumerated as # 12 on Exhibit I shall be
amended as follows:

Solely with respect to the transactions (collectively, the “Transaction”)
contemplated by that Agreement and Plan of Merger by and between Mellon
Financial Corporation and The Bank of New York Company, Inc. dated as of
December 3, 2006, as may be amended from time to time:

1. Section 3.3, which originally read as set forth below in italics, shall be
and hereby is deleted in its entirety and shall have no further force and
effect:

Notwithstanding Section 3.1 hereof, the restrictions on Disposition of Stock set
forth in Section 2.1 hereof shall lapse immediately upon the occurrence of a
“Change in Control Event”, as defined in Section 2.4 of the Plan.

2. All references in such Equity Award Agreement to the “Employment Agreement”
shall be to the Employment Agreement, as amended.

3. Except as provided in this amendment, such enumerated Equity Award Agreement
is, in all other respects, unchanged and is and shall continue to be in full
force and effect, and applicable to successive Change in Control Transactions
following the Transaction, and is hereby in all respects ratified and confirmed.

 

- 14 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this amendment, in duplicate, on
the dates set forth below.

 

MELLON FINANCIAL CORPORATION By:   /s/ R. P. Kelly   12/22/06     Name:     Date
Signed Title:   Chairman, President and CEO Executive /s/ Steven G. Elliott  
12/20/06   Steven G. Elliott   Date Signed

 

- 15 -



--------------------------------------------------------------------------------

EXHIBIT I

Equity Award Agreements

 

Agreement Number

  Type   Grant Date

#1

  Type III Stock Option   1/21/98

#2

  Type I Stock Option   5/17/04

#3

  NQ Stock Option   5/17/05

#4

  NQ Stock Option   5/15/06

#5

  PARs (DSA)   5/15/00

#6

  PARs (DSA)   5/14/01

#7

  PARs (DSA)   5/20/02

#8

  PARs (DSA)   5/19/03

#9

  Restricted Stock (DSA)   1/23/04

#10

  PARs   5/17/04

#11

  PARs   5/17/05

#12

  Restricted Stock   5/15/06

 

- 16 -